DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites to remove the filler remaining from the vulcanized rubber, which is confusing since the vulcanized rubber has been devulcanized and dissolved so the filler cannot be removed for a vulcanized rubber that no longer exists, unless the steps of the process are not being claimed in order so that the filler is being removed from the vulcanized rubber prior to the depolymerization and dissolving steps.
Claim 9 recites that the devulcanization solvent comprises water. This is confusing since at 250-320oC, as required by claim 1, water would vaporize and would not be able to devulcanize rubber. 
The remaining claims are rejected since they depend from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
oC for the devulcanization solvent. Noting that the claims do not identify the devulcanization solvent, it can include solvents whose boiling points are outside the range of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARRISON et al (US 2004/0214906).
Claims 1 and 12: HARRISON discloses (see entire document) a method to devulcanize rubber (claims 1 – 23) from tires ([0055]) comprising heating the rubber to a temperature of 260-370oC, preferably 290-320oC, with examples of 290, 300 and 320oC ([0035]), table 2, claims 1, 7) [meeting the claimed range] in the presence of a devulcanization solvent for a reaction time and temperature that are sufficient to devulcanize the rubber [as claimed] and, if desired, for a reaction time and temperature sufficient to depolymerize it (abstract, [0011] [0016], [0029], fig 3); subjecting the devulcanized rubber to a dissolving solvent ([0039], [0050]) [as claimed], and separating the carbon black from the rubber ([0017], [0039], [0052]) [reading on the claimed filler of claim 1 and carbon black of claim 12]. 
The depolymerization solvent includes water [as per claim 9] at a pressure that is at least equal to a saturated vapor pressure of the solvent (abstract).
The vulcanized rubber is placed in a basket and the reacted products are removed from the basket ([0034], [0045]) [reading on the claimed removing vulcanized rubber from a structure].  
Claim 2: Prior to devulcanization, the process is pre-treated with steam generated during the heating step prior to increasing the temperature to the devulcanization temperature ([0036], [0045]).
Claim 7: HARRISON discloses that water can be used for both the depolymerization and dissolving steps ([0042]).
Claims 9 and 10: The dissolving solvent comprises toluene or cyclohexane ([0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HARRISON et al (US 2004/0214906).
HARRISON’s disclosure is discussed above and is incorporated herein by reference.
Claims 3 and 8: HARRISON discloses that water or a mixture of water with another organic solvent can be used for both the depolymerization and dissolving steps ([0042]) and discloses toluene for the dissolving step ([0039]). In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have also used toluene as the organic solvent for the devulcanization step. It would have been obvious to one of ordinary skill in the art to have used an appropriate temperature depending on the organic solvent used, such as the disclosed toluene.
Claim 11: HARRISON discloses to separate the carbon black using filtration methods but that one skilled in the art would know to use any appropriate technique for the separation of the carbon black from the dissolved product ([0039]). Thus, one of ordinary skill ion the art would have known to use any technique, such as the claimed water jet, air jet or pressure washer to remove the carbon black.

Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over FRAGASSA et al (“Technology Assessment of Tire Mould Cleaning Systems and Quality Finishing”, International Journal for Quality Research, 10(3), pages 523-546, 2006)  in view of HARRISON et al (US 2004/0214906).
FRAGASSA’s and HARRISON’s disclosures are discussed above and are incorporated herein by reference.
Claims 1, 4-6 and 12: FRAGASSA discloses (see entire document) that molds for tires comprise vents and channels [as claimed] that need to be cleaned often since vulcanized rubber remains inside them and can cause various problems for the tires that are being made in the mold (section 2.3 starting, right column of page 534); and discloses that they should be cleaned every 1,000 -3,000 tires molded (section 3.1, left column on page 357) [thus reading on the claimed structure comprising aged vulcanized rubber of claim 4].
FRAGASSA discloses various methods to clean the mold, including with solvents  such as acid, alkali, dry ice, and organic and inorganic compounds (section 3, pages 534-541); and discloses to use high temperature with the acid and/or alkaline agent (top of page 541), and discloses other methods including ultrasonic cleaning with a solvent at high pressures (pages 540-541).

However, it would have been obvious to one of ordinary skill in the art to have devulcanized and dissolved FRAGASSA’s vulcanized rubber from the vents as taught by HARRISON since FRAGRASSA’s objective is to remove the vulcanized rubber stuck in  the vents using solvents and/or at high temperature and pressure while HARRISON teaches that solvents at high temperature of 290-320oC and high pressure of at least equal to a saturated vapor pressure of the solvent can devulcanize and dissolve vulcanized rubber, which would necessarily remove the rubber from vents, and have thus arrived at the present claims with reasonable expectation of success.
Claims 2, 3 and 7 – 11: It would have been obvious to one of ordinary skill in the art to have used water or toluene or cyclohexane or mixtures thereof in FRAGASSA’s process as taught by HARRISON since FRAGRASSA’s objective is to remove the vulcanized rubber stuck in  the vents using solvents and is silent regarding specific solvents, thus showing to be open to any solvent, while HARRISON teaches that solvents such as water, toluene, cyclohexane or mixtures thereof can devulcanize and dissolve vulcanized rubber, which would necessarily remove the rubber from vents, and have thus arrived at the present claims with reasonable expectation of success.

Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over HARRISON et al (US 2004/0214906) in view of FRAGASSA et al (“Technology Assessment of Tire Mould Cleaning Systems and Quality Finishing”, International Journal for Quality Research, 10(3), pages 523-546, 2006).
HARRISON’s and FRAGASSA’s disclosures are discussed above and are incorporated herein by reference.
HARRISON discloses the claimed process of placing vulcanized rubber in a structure/basket and devulcanizing, dissolving and removing carbon black from the vulcanized rubber, but fails to teach that the vulcanized rubber is in the vents of a mold as the structure. 
However, it would have been obvious to one of ordinary skill in the art to have used HARRISON’s process in an environment that comprises a structure, such as the vents of a mold as taught by FRAGASSA, since HARRISON’s objective is to depolymerize vulcanized rubber using solvents at high temperature and pressure wherein the rubber is present in a basket as the structure, and FRAGASSA discloses that removing vulcanized rubber using solvents at high temperature and pressure can be performed when the vulcanized rubber is present in the vents of a mold as the structure in particular, and have thus arrived at present claims with reasonable expectation of success.

Claims 3 and 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over HARRISON et al (US 2004/0214906) alone and/or in view of FRAGASSA et al (“Technology Assessment of Tire Mould Cleaning Systems and Quality Finishing”, International Journal for Quality Research, 10(3), pages 523-546, 2006) and further in view of MAFARLANE et al (US 2006/0116431).
HARRISON’s and FRAGASSA’s disclosures are discussed above and are incorporated herein by reference.
HARRISON discloses that water or a mixture of water with another organic solvent can be used for both the devulcanization and dissolving steps ([0042]) and discloses toluene for the dissolving step ([0039]), thus making it obvious to also use toluene for the devulcanization step, but does not explicitly teach toluene for the devulcanization step.
However, MCFARLANE discloses (see entire document) a process to devulcanize vulcanized rubber, the process comprising subjecting the rubber to a solvent at a temperature of 50-250oC (abstract, [0021]-[0024], [0029]) and separating carbon black from the devulcanized rubber ([0033], [0059]). The preferred solvents are the ones that will cause swelling of the rubber ([0046]), which includes toluene, cyclohexane, xylene and heptane (tables 2 and 3, claim 3) [as claimed].
It would have been obvious to one of ordinary skill in the art to have used MCFARLANE’s toluene as HARRISON’s devulcanization solvent since HARRISON discloses toluene for the dissolution step but further discloses that the same solvents can be used for both devulcanization and dissolution while MCFARLANE confirms that toluene is a good devulcanization solvent to devulcanize rubber.

Claims 3 and 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over FRAGASSA et al (“Technology Assessment of Tire Mould Cleaning Systems and Quality Finishing”, International Journal for Quality Research, 10(3), pages 523-546, 2006) in view of HARRISON et al (US 2004/0214906) and further in view of MAFARLANE et al (US 2006/0116431).
FRAGASSA’s, HARRISON’s and MCFARLANE’s disclosures are discussed above and are incorporated herein by reference.
FRAGASSA in view of HARRISON discloses that water or a mixture of water with another organic solvent can be used for both the devulcanization and dissolving steps ([0042]) and discloses toluene for the dissolving step ([0039]), thus making it obvious to also use toluene for the devulcanization step, but does not explicitly teach toluene for the devulcanization step.
However, it would have been obvious to one of ordinary skill in the art to have used MCFARLANE’s toluene as FRAGASSA’s devulcanization solvent since FRAGASSE’s disclosure is open to any acid, alkaline or organic solvent for vulcanized rubber, HARRISON discloses toluene for the dissolution step but further discloses that the same solvents can be used for both devulcanization and dissolution of vulcanized rubber and MCFARLANE confirms that toluene is a good devulcanization solvent to devulcanize rubber.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765